Name: 2003/153/EC: Commission Decision of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 735)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  health
 Date Published: 2003-03-04

 Avis juridique important|32003D01532003/153/EC: Commission Decision of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 735) Official Journal L 059 , 04/03/2003 P. 0032 - 0033Commission Decisionof 3 March 2003concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands(notified under document number C(2003) 735)(Text with EEA relevance)(2003/153/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and, in particular, Article 10 thereof,Whereas:(1) During the night of 28 February to 1 March 2003 the veterinary authorities of the Netherlands informed the Commission about a strong suspicion of avian influenza in several poultry flocks in the province of Gelderland.(2) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(3) The Dutch authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza while further confirmatory diagnostic procedures are carried out.(4) In addition, the Netherlands in cooperation with the Commission, have put in place a nationwide standstill for transport of live poultry and hatching eggs, which includes a prohibition of dispatch of live poultry and hatching eggs to Member States and third countries. However, in view of the specificity of poultry production, movements of day-old chicks and poultry for immediate slaughter may be authorised within the Netherlands.(5) These measures should be adopted at Community level for the sake of clarity and transparency.(6) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 5 March 2003,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to the measures taken by the Netherlands within the framework of Council Directive 92/40/EEC(4) within the surveillance zones, the Dutch veterinary authorities shall ensure that:(a) no live poultry and hatching eggs are dispatched from the Netherlands to other Member States and to third countries;(b) no live poultry and hatching eggs are transported within the Netherlands.2. By derogation from paragraph 1(b), the competent veterinary authority, taking all appropriate bio-security measures to avoid the spread of the disease, may authorise as from 4 March the transport of:(a) poultry for immediate slaughter to a slaughterhouse that has been designated by the competent authority;(b) day-old chicks to a holding under official control.Article 2The measures of this Decision are applicable until 24.00 on 6 March 2003.Article 3Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 3 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 167, 22.6.1992, p. 1.